EXHIBIT 10.10(a)
DELTA AIR LINES, INC.
2011 LONG-TERM INCENTIVE PROGRAM
1. Purpose. The 2011 Long-Term Incentive Program (the “2011 LTIP”) is a long
term incentive program sponsored by Delta Air Lines, Inc. (“Delta” or the
“Company”) that is intended to closely: (a) link pay and performance by
providing management employees with a compensation opportunity based on Delta’s
achieving key business objectives; and (b) align the interests of management
employees with the Company’s other employees and stakeholders.
The 2011 LTIP is being adopted under the Delta Air Lines, Inc. 2007 Performance
Compensation Plan (“2007 Performance Plan”). It is subject to the terms of the
2007 Performance Plan and an individual’s 2011 LTIP Award Agreement (“Award
Agreement”).
Capitalized terms that are used but not defined in the 2011 LTIP shall have the
meaning ascribed to them in the 2007 Performance Plan. For purposes of the 2011
LTIP, the definitions of “Good Reason,” and “Retirement” as set forth in the
2007 Performance Plan are hereby replaced or modified under Section 6 below, and
shall apply as set forth in Section 6 in lieu of the definitions of these terms
in the 2007 Performance Plan or as modified, as applicable.
2. Plan Administration. (a) The Personnel & Compensation Committee of the Board
of Directors (the “Committee”) shall be responsible for the general
administration and interpretation of the 2011 LTIP and for carrying out its
provisions. The Committee shall have such powers as may be necessary to
discharge its duties hereunder, including, without limitation, the following
powers and duties, but subject to the terms of the 2011 LTIP:
     (i) authority to construe and interpret the terms of the 2011 LTIP, and to
determine eligibility, awards and the amount, manner and time of payment of any
awards hereunder;
     (ii) authority to prescribe forms and procedures for purposes of the 2011
LTIP participation and distribution of awards; and
     (iii) authority to adopt rules and regulations and to take such actions as
it deems necessary or desirable for the proper administration of the 2011 LTIP.
     (b) Any rule or decision by the Committee that is not inconsistent with the
provisions of the 2011 LTIP shall be conclusive and binding on all persons, and
shall be given the maximum deference permitted by law.
     (c) Notwithstanding anything contained in the 2007 Performance Plan to the
contrary, the Committee shall not have the authority to increase or decrease the
actual payout of any Performance Award (as defined below) granted to any
Participant pursuant to Section 4(b) hereunder.
3. Individual Award Agreements. Any person offered an Award under the 2011 LTIP
will be required to sign an individual Award Agreement. Execution by such person
of his or her Award Agreement will be a prerequisite to the effectiveness of the
Award under the 2011 LTIP and to the person’s becoming a Participant in the 2011
LTIP.

 



--------------------------------------------------------------------------------



 



4. Awards.
     (a) Restricted Stock.
     (i) Award Grant. A Participant may receive Restricted Stock as specified in
the Participant’s Award Agreement (the “Restricted Stock”).
     (ii) Grant Date. The Grant Date of the Restricted Stock will be determined
by the Committee in accordance with the Company’s Equity Award Grant Policy, as
in effect from time to time, and set forth in a Participant’s Award Agreement.
     (iii) Restrictions. Until the restrictions imposed by this Section 4(a)
(the “Restrictions”) have lapsed pursuant to Section 4(a)(iv), (v) or
(vi) below, a Participant will not be permitted to sell, exchange, assign,
transfer, pledge or otherwise dispose of the Restricted Stock and the Restricted
Stock will be subject to forfeiture as set forth below.
     (iv) Lapse of Restrictions—Continued Employment. Subject to the terms of
the 2007 Performance Plan and the 2011 LTIP, the Restrictions shall lapse and be
of no further force or effect with respect to one-half of the Shares of
Restricted Stock on February 1, 2012 (“First Installment Date”) and the
remaining one-half on February 1, 2013 (“Second Installment Date”).1
     (v) Lapse of Restrictions/Forfeiture upon Termination of Employment. The
Restricted Stock and the Restrictions set forth in this Section 4(a) are subject
to the following terms and conditions:
     (A) Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), with respect to any portion of the Restricted Stock subject to the
Restrictions, the Restrictions shall immediately lapse on the Pro Rata RS
Portion as of the date of such Termination of Employment. Upon a Participant’s
Termination of Employment by the Company without Cause or by the Participant for
Good Reason, any Restricted Stock that remains subject to the Restrictions,
other than the Pro Rata RS Portion, shall be immediately forfeited.
     “Pro Rata RS Portion” means, with respect to any portion of Restricted
Stock that is subject to the Restrictions at the time of a Participant’s
Termination of Employment, the number of Shares with respect to which the
Restrictions would have lapsed on each future Installment Date multiplied by a
fraction (i) the numerator of which is the number of calendar months2 from the
Grant Date to the date of such Termination of
 

1   If this formula results in any fractional Share allocation to any
Installment Date, the number of Shares with respect to which the Restrictions
lapse on the First Installment Date will be rounded up, and the number of shares
with respect to which the Restrictions lapse on the Second Installment Date will
be rounded down, to the nearest whole Share so that only full Shares are covered
by each Installment Date.   2   For purposes of the 2011 LTIP, one calendar
month is calculated from the date of measurement to the same or closest
numerical date occurring during the following month. For example, one calendar
month from January 31, 2011 will elapse as of February 28, 2011, two months will
elapse on March 31, 2011, and so on.

2



--------------------------------------------------------------------------------



 



Employment, rounded up for any partial month and (ii) the denominator of which
is twelve (12) for the First Installment Date and twenty-four (24) for the
Second Installment Date.3
     (B) Voluntary Resignation. Upon a Participant’s Termination of Employment
by reason of a voluntary resignation (other than for Good Reason or Retirement),
any portion of the Restricted Stock subject to the Restrictions shall be
immediately forfeited.
     (C) Retirement. Subject to Section 4(a)(v)(F) below, upon a Participant’s
Termination of Employment by reason of Retirement, with respect to any portion
of the Restricted Stock subject to the Restrictions, the Restrictions shall
immediately lapse on the Pro Rata RS Portion as of the date of such Termination
of Employment. Pro Rata RS Portion has the meaning set forth in
Section 4(a)(v)(A) above. Upon a Participant’s Termination of Employment by
reason of Retirement, any Restricted Stock that remains subject to the
Restrictions, other than the Pro Rata RS Portion, shall be immediately
forfeited.
     (D) Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the Restrictions shall immediately lapse and be of no
further force or effect as of the date of such Termination of Employment.
     (E) For Cause. Upon a Participant’s Termination of Employment by the
Company for Cause, any portion of the Restricted Stock subject to the
Restrictions shall be immediately forfeited.
     (F) Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement is, or would
be, terminated by the Company without Cause, such Participant shall be
considered to have been terminated by the Company without Cause for purposes of
the 2011 LTIP rather than having retired, but only if the Participant
acknowledges that, absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered as a retiree for purposes of
any other program, plan or policy of the Company, for purposes of the 2011 LTIP,
the Participant’s employment shall be considered to have been terminated by the
Company for Cause.
     (vi) Change in Control. Notwithstanding the forgoing and subject to
Section 5 below, upon a Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason (including the Termination
of Employment of the Participant if he is employed by an Affiliate at the time
the Company sells or otherwise divests itself of such Affiliate) on or after a
Change in Control but prior to the second anniversary of such Change in Control,
any Restrictions in effect shall immediately lapse on the date of such
Termination of Employment and be of no further force or effect as of such date.
 

3   If this formula results in any fractional Share, the Pro Rata RS Portion
will be rounded up to the nearest whole Share.

3



--------------------------------------------------------------------------------



 



     (vii) Dividends. In the event a cash dividend shall be paid with respect to
Shares at a time the Restrictions on the Restricted Stock have not lapsed, the
Participant shall be eligible to receive the dividend upon the lapse of the
Restrictions. The Restrictions shall apply to any such dividend.
(b) Performance Awards.
     (i) Award Grant. A Participant may receive a Performance Award for a
specified target cash amount as set forth in the Participant’s Award Agreement
(a “Performance Award”).
     (ii) Grant Date. The Grant Date of the Performance Award will be determined
by the Committee and set forth in the Participant’s Award Agreement.
     (iii) Payout Criteria and Form of Payment. Except as otherwise expressly
set forth in this Section 4(b), payment, if any, of a Performance Award will be
based on the following factors as described and defined below: (A) the
Cumulative Revenue Growth during the Performance Period of the Company relative
to the Composite Performance of the members of the Industry Composite Group;
(B) the Average Annual Operating Income Margin during the Performance Period of
the Company relative to the Composite Performance of the members of the Industry
Composite Group and (C) Return on Invested Capital during the Performance Period
of the Company.
     The payout, if any, of a Performance Award will be made (A) in Shares,
calculated based on the Conversion Formula (as defined below), to each
Participant who is employed by the Company as an executive vice president or
more senior officer or holds the position of general counsel or chief financial
officer of the Company (“Executive Officer Participant”) at the time of such
payout; and (B) in cash in all other circumstances.
     (iv) Definitions.

  (A)   In General.     (1)   “Composite Performance” means, for purposes of
determining the total Cumulative Revenue Growth and the total Average Annual
Operating Income Margin of the Industry Composite Group, the result obtained by
treating the members of the Industry Composite Group as if they were one
combined entity.     (2)   The “Conversion Formula” will apply to convert from
cash to Shares the payout, if any, of a Performance Award to a person who is an
Executive Officer Participant at the time of such payout. First, the cash amount
of the payout is calculated in the same manner as if the payout is being made in
cash. Next, the cash amount is converted into a number of Shares based on the
following formula: A ÷ B, where:

4



--------------------------------------------------------------------------------



 



           A = the amount of the payout for the Performance Award if it is paid
in cash; and              B = the closing price of a Share on the New York Stock
Exchange on the later of (1) date that the Committee approves the payouts, if
any, of the Performance Awards to the Executive Officer Participants following
the Committee’s determination of the achievement of the payout criteria
described in Section 4(b)(iii) and (2) the third business day following the date
on which the Company publicly announces its annual financial results if this
date is scheduled in the same month that the Committee approves such payouts, if
any.

  (3)   “GAAP” means accounting principles generally accepted in the United
States of America.     (4)   “Industry Composite Group” means Air Tran Holdings,
Inc., Alaska Air Group, Inc., AMR Corporation, JetBlue Airways Corporation,
Southwest Airlines Co., United Continental Holdings, Inc., and US Airways Group,
Inc.     (5)   “Performance Period” means the period beginning on January 1,
2011 and ending on and including December 31, 2012.     (B)   Cumulative Revenue
Growth.     (1)   The “Cumulative Revenue Growth” for Delta and each member of
the Industry Composite Group shall be calculated by using the subject company’s
Total Operating Revenue for the applicable periods and the following formula: (A
+ B ) ÷ C, where:              A = Total Operating Revenue for 2011 minus Total
Operating Revenue for 2010;              B = Total Operating Revenue for 2012
minus Total Operating Revenue for 2011; and              C = Total Operating
Revenue for 2010.     (2)   “Total Operating Revenue” means, subject to
Section 4(b)(v)(B) below, the subject company’s total operating revenue for the
applicable periods based on its regularly prepared and publicly available
statements of operations prepared in accordance with GAAP.     (C)   Average
Annual Operating Income Margin.     (1)   The “Average Annual Operating Income
Margin” for Delta and each member of the Industry Composite Group shall be
calculated by using the subject company’s Operating Income and Total Operating
Revenue for the applicable periods and the following formula: (A ÷ B ), where:  
           A = Operating Income for 2011 and 2012; and               B = Total
Operating Revenue for 2011 and 2012.

5



--------------------------------------------------------------------------------



 



  (2)   “Operating Income” means, subject to Section 4(b)(v)(B) below, the
subject company’s consolidated operating income for the applicable periods based
on its regularly prepared and publicly available statements of operations
prepared in accordance with GAAP, but excluding: (i) any material asset write
downs; (ii) gains or losses with respect to unusual or non-recurring events,
including, without limitation, changes in accounting principles,
bankruptcy-related reorganization items, restructuring charges, merger-related
costs, extinguishment of debt and other out of period adjustments; and (iii)
expenses accrued with respect to any annual broad-based employee profit sharing
plan, program or arrangement.     (3)   “Total Operating Revenue” has the
meaning given such term in Section 4(b)(iv)(B)(2) above.     (D)   Return on
Invested Capital.     (1)   The “Return on Invested Capital” for Delta shall be
calculated by using Delta’s Average Operating Income and Average Invested
Capital for the applicable periods and the following formula, (A ¸ B), where:  
            A = Average Operating Income for 2011 and 2012; and               B
= Average Invested Capital for 2011 and 2012.     (2)   “Average Operating
Income” means, subject to Section 4(b)(v)(B) below, Delta’s average annual Total
Operating Income over the Performance Period.     (3)   “Total Operating Income”
means, subject to Section 4(b)(v)(B) below, Delta’s consolidated operating
income for the applicable periods based on its regularly prepared and publicly
available statements of operations prepared in accordance with GAAP, but
excluding: (i) any material asset write downs; and (ii) gains or losses with
respect to unusual or non-recurring events, including, without limitation,
changes in accounting principles, bankruptcy-related reorganization items,
restructuring charges, merger-related costs, extinguishment of debt and other
out of period adjustments.     (4)   “Average Invested Capital” means, subject
to Section 4(b)(v)(B) below, Delta’s total invested capital averaged monthly
over the Performance Period, and shall be calculated using the following
formula, (A+B), where:              A = Market Value of Equity; and        
     B = Adjusted Net Debt.     (5)   “Market Value of Equity” means the total
number of Shares of Common Stock outstanding on December 31, 2010 multiplied by
$12.60 (the closing price of a Share of Common Stock on the New York Stock
Exchange on that date), which value shall remain constant during the Performance
Period; provided, however, in the event that the Company

6



--------------------------------------------------------------------------------



 



      issues or repurchases additional Common Stock for cash during the
Performance Period (but excluding the exercise of any employee stock option for
cash), the Market Value of Equity shall be adjusted to include the gross cash
proceeds of the equity issuance or exclude the gross cash payments for the
equity repurchase, before adjustment for any applicable fees or charges
associated therewith.     (6)   “Adjusted Net Debt” for Delta shall be
calculated monthly based on its regularly prepared internal financial statements
using the following formula (A+B-C), subject to Section 4(b)(v)(B), where:      
       A = Total gross long term debt and capital leases (including current
maturities) that reflects Delta’s actual obligations to lenders or lessors,
including any adjustments from the book value to reflect premiums or discounts
that may be amortizing;              B = Annual aircraft rent expense multiplied
by seven (7); and               C = Unrestricted cash, cash equivalents and
short-term investments.

(v) Vesting.
     (A) General. Subject to the terms of the 2007 Performance Plan and all
other conditions included in any applicable Award Agreement, the Performance
Award shall vest, as described in this Section 4(b)(v), as of the end of the
Performance Period to the extent that the Company’s actual performance results
meet or exceed Threshold level with respect to Cumulative Revenue Growth,
Average Annual Operating Income Margin and/or Return on Invested Capital, as
applicable and as described below. For purposes of Cumulative Revenue Growth and
Average Annual Operating Income Margin, the Company’s performance is compared
against the Composite Performance of the Industry Composite Group.
     (B) Committee’s Authority. In determining the Cumulative Revenue Growth and
the Average Annual Operating Income Margin for Delta and each member of the
Industry Composite Group and the Return on Invested Capital for Delta, the
Committee shall make such adjustments with respect to any subject company as is
necessary to ensure the results are comparable, including, without limitation,
differences in accounting policies (for example, fuel hedging). Without limiting
the generality of the forgoing, the Committee shall (i) make such determinations
based on financial data filed by the subject company with the U.S. Department of
Transportation or otherwise, and (ii) exclude from any calculation any item of
gain, loss or expense to be extraordinary or unusual in nature or infrequent in
occurrence.
     (C) Impact of Certain Events. A company shall be automatically removed from
the Industry Composite Group in the event that any of the following occur during
or with respect to the Performance Period: (i) such company ceases to maintain
or does not timely prepare publicly available statements of operations prepared
in accordance with GAAP; (ii) such company is not the surviving entity in any
merger, consolidation, or other non-bankruptcy reorganization (or survives only
as a subsidiary of an entity other than a previously wholly owned subsidiary of
such company); (iii) such company sells,

7



--------------------------------------------------------------------------------



 



leases, or exchanges all or substantially all of its assets to any other person
or entity (other than a previously wholly owned subsidiary of such company);
(iv) such company is dissolved and liquidated; or (v) more than 20% of such
company’s revenues (determined on a consolidated basis based on the regularly
prepared and publicly available statements of operations of such company
prepared in accordance with GAAP) for any fiscal year of such company are
attributable to the operation of businesses other than such company’s airline
business and such company does not provide publicly available statements of
operations with respect to its airline business that are separate from the
statements of operations provided with respect to its other businesses.
     (D) Transactions Between Airlines. To the extent reasonably practicable, in
the event of a merger, consolidation or similar transaction during the
Performance Period between Delta and any other airline, including a member of
the Industry Composite Group, or between any member of the Industry Composite
Group and any other airline, including another member of the Industry Composite
Group (an “Airline Merger”), Cumulative Revenue Growth for the surviving company
will be calculated on a combined basis as if the Airline Merger had occurred on
January 1, 2010 and Average Annual Operating Income Margin for such company will
be calculated on a combined basis as if the Airline Merger had occurred on
January 1, 2011. In addition, Cumulative Revenue Growth for United Continental
Holdings, Inc. will be calculated on a combined basis as if the merger of a
wholly owned subsidiary of UAL Corporation and Continental Airlines, Inc. had
occurred on January 1, 2010.
     (E) Vesting/Performance Measures. The payment, if any, a Participant will
receive in connection with the vesting of the Performance Award will be based on
the following:

8



--------------------------------------------------------------------------------



 



                                                                  Average Annual
          Cumulative Revenue Growth       Operating Income Margin       Return
on Invested Capital           % of   +           % of   +               % of    
      Target               Target                   Target           Earned    
          Earned                   Earned   Performance       x      
Performance       x       Performance           x   Measure       Weight      
Measure       Weight       Measure           Weight  
Maximum
  33.0% above Composite Performance   200%
x 25%       Maximum   33.0% above Composite Performance   200%
x 50%       Maximum   12.0% or higher     200%
x 25%  
Target
  Composite Performance   100%
x 25%       Target   Composite Performance   100%
x 50%       Target     10.0 %     100%
x 25%  
Threshold
  33.0% below Composite Performance   50%
x 25%       Threshold   33.0% below Composite Performance   50%
x 50%       Threshold     8.0 %     50%
x 25%  

Any portion of a Performance Award that does not vest at the end of the
Performance Period will immediately lapse and become void. Payouts based on the
above performance measures will be straight-line interpolated when actual
performance results fall above Threshold and below Target or above Target and
below Maximum.
     (vi) Timing of Payment. The payout, if any, of any Performance Awards that
vest under Section 4(b)(v) will be made as soon after the end of the Performance
Period as the payment amount can be finally determined, but in no event later
than March 15, 2013, unless it is administratively impracticable to do so, and
such impracticability was not foreseeable at the end of 2012, in which case such
payment shall be made as soon as administratively practicable after March 15,
2013.
     (vii) Accelerated Vesting/Forfeiture upon Termination of Employment. The
Performance Awards are subject to the following terms and conditions.
     (A) Without Cause or For Good Reason. Upon a Participant’s Termination of
Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), the Participant’s target Performance Award will be recalculated and
will be the result of the following formula (the “Adjusted Performance Award”):
S × (T ÷ 24) where,
S = the Participant’s target Performance Award as of the Grant Date; and
T = the number of calendar months from January 1, 2011 to the date of such
Termination of Employment (rounded up for any partial month).
Thereafter, the Participant will be eligible to receive a payment, if any, in
cash based on the Adjusted Performance Award which will vest and become payable
under Section 4(b)(v) in the same manner and to the same extent as if the
Participant’s employment had continued.

9



--------------------------------------------------------------------------------



 



     (B) Voluntary Resignation. Upon a Participant’s Termination of Employment
by reason of a voluntary resignation (other than for Good Reason or Retirement)
prior to the end of the workday on December 31, 2013, the Participant will
immediately forfeit any unpaid portion of the Performance Award as of the date
of such Termination of Employment. In the event that a Participant incurs a
Termination of Employment by reason of a voluntary resignation (other than for
Good Reason or Retirement) on or after January 1, 2014, the Participant will
remain eligible for any unpaid Performance Award, which award will vest and
become payable under Section 4(b)(v) in the same manner and to the same extent
as if the Participant’s employment had continued.
     (C) Retirement. Subject to Section 4(b)(vii)(F) below, upon a Participant’s
Termination of Employment due to Retirement, the Participant’s target
Performance Award will be recalculated in accordance with the formula set forth
in Section 4(b)(vii)(A) above. Thereafter, the Participant will be eligible to
receive a payment, if any, in cash based on the Adjusted Performance Award which
will vest and become payable under Section 4(b)(v) in the same manner and to the
same extent as if the Participant’s employment had continued.
     (D) Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, the Participant’s Performance Award will immediately
become vested at the target level and such amount will be paid in cash as soon
as practicable thereafter to the Participant or the Participant’s estate, as
applicable.
     (E) For Cause. Upon a Participant’s Termination of Employment by the
Company for Cause, the Participant will immediately forfeit any unpaid portion
of the Performance Award as of the date of such Termination of Employment.
     (F) Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement is, or would
be, terminated by the Company without Cause, such Participant shall be
considered to have been terminated by the Company without Cause for purposes of
the 2011 LTIP rather than having retired, but only if the Participant
acknowledges that, absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered as a retiree for purposes of
any other program, plan or policy of the Company, for purposes of the 2011 LTIP,
the Participant’s employment shall be considered to have been terminated by the
Company for Cause.
          (viii) Change in Control. Notwithstanding the forgoing and subject to
Section 5 below, upon a Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason (including the Termination
of Employment of the Participant if he is employed by an Affiliate at the time
the Company sells or otherwise divests itself of such Affiliate) on or after a
Change in Control but prior to the second anniversary of such Change in Control,
the Participant’s outstanding Performance Award shall immediately become vested
at the target level and such amount will be paid in cash to the Participant as
soon as practicable. With respect to any Participant who incurs a Termination of
Employment by the Company

10



--------------------------------------------------------------------------------



 



without Cause or who resigns for Good Reason prior to a Change in Control, if a
Change in Control occurs thereafter during the Performance Period, such
Participant’s Adjusted Performance Award will immediately become vested and be
paid in cash to the Participant as soon as practicable.
(c) Restricted Stock Units
     (i) Award Grant. A Participant may receive Restricted Stock Units as
specified in the Participant’s Award Agreement (the “RSU”).
     (ii) Grant Date. The Grant Date of the RSUs will be determined in
accordance with the Company’s Equity Award Grant Policy, as in effect from time
to time, and set forth in the Participant’s Award Agreement.
     (iii) Risk of Forfeiture. Until an RSU becomes vested, a Participant will
not be permitted to sell, exchange, assign, transfer, pledge or otherwise
dispose of the RSU and the RSU will be subject to forfeiture as set forth below.
     (iv) Vesting. Subject to the terms of 2007 Performance Plan and the 2011
LTIP, the RSUs will vest with respect to one-half of the RSUs on February 1,
2012 (“First RSU Installment”) and the remaining one-half on February 1, 2013
(“Second RSU Installment”).4 As soon as practicable after any RSUs become
vested, the Company shall pay to Participant in cash a lump sum amount equal to
the number of RSUs vesting multiplied by the closing price of a Share of Common
Stock on the NYSE on the vesting date or, if the Common Stock was not traded on
the NYSE on the vesting date, the last date prior to the vesting date that the
Common Stock was traded on the NYSE.
     (v) Accelerated Vesting; Forfeiture. The RSUs and the vesting provisions
set forth in this Section 4(c) are subject to the following terms and
conditions:
          (A) Without Cause or For Good Reason. Upon a Participant’s Termination
of Employment by the Company without Cause or by the Participant for Good Reason
(including the Termination of Employment of the Participant if he is employed by
an Affiliate at the time the Company sells or otherwise divests itself of such
Affiliate), a number of RSUs equal to the Pro Rata RSU Portion will become
immediately vested as of the date of such termination. Upon a Participant’s
Termination of Employment by the Company without Cause or by the Participant for
Good Reason, any unvested RSUs, other than the Pro Rata RSU Portion, shall be
immediately forfeited.
          “Pro Rata RSU Portion” means, with respect to any RSU Installment that
is not vested at the time of a Participant’s Termination of Employment, the
number of RSUs covered by such RSU Installment multiplied by a fraction (i) the
numerator of which is the number of calendar months5 from the Grant Date to the
date of such Termination of
 

4   If this formula results in any fractional RSU allocation to any RSU
Installment, the number of RSUs in the First RSU Installment will be rounded up,
and the number of RSUs in the Second RSU Installment will be rounded down, to
the nearest whole RSU, so that only full RSUs are covered by each Installment.  
5   For purposes of this Agreement, one calendar month is calculated from the
date of measurement to the same or closest numerical date occurring during the
following month. For example, one calendar month from January 31, 2011 will
elapse as of February 28, 2011, two months will elapse on March 31, 2011, as so
on.

11



--------------------------------------------------------------------------------



 



Employment, rounded up for any partial month and (ii) the denominator of which
is twelve (12) for the First RSU Installment and twenty-four (24) for the Second
RSU Installment.6
     (B) Voluntary Resignation. Upon a Participant’s Termination of Employment
by reason of a voluntary resignation (other than for Good Reason or Retirement),
any unvested portion of the RSUs shall be immediately forfeited.
     (C) Retirement. Subject to Section (4)(d)(v) below, upon a Participant’s
Termination of Employment by reason of Retirement, a number of RSUs equal to the
Pro Rata RSU Portion will become immediately vested as of the date of such
Termination of Employment. Pro Rata RSU Portion has the meaning set forth in
Section A.4(a) above. Upon a Participant’s Termination of Employment by reason
of Retirement, any unvested RSUs, other than the Pro Rata RSU Portion, shall be
immediately forfeited.
     (D) Death or Disability. Upon a Participant’s Termination of Employment due
to death or Disability, all unvested RSUs will immediately vest as of the date
of such Termination of Employment.
     (E) For Cause. Upon a Participant’s Termination of Employment by the
Company for Cause, any unvested portion of the RSUs shall be immediately
forfeited.
     (F) Retirement-Eligible Participants Who Incur a Termination of Employment
for Other Reasons. If a Participant who is eligible for Retirement, is, or would
be, terminated by the Company without Cause, such participant shall be
considered to have been terminated by the Company without Cause for purposes of
this Agreement rather than having retired, but only if the Participant
acknowledges, that absent Retirement, the Participant would have been terminated
by the Company without Cause. If, however, the employment of a Participant who
is eligible for Retirement is terminated by the Company for Cause, then
regardless of whether the Participant is considered a retiree for purposes of
any other program, plan or policy of the Company, for purposes of this
Agreement, the Participant’s employment shall be considered to have been
terminated by the Company for Cause.
     (vi) Change in Control. Notwithstanding the foregoing and subject to
Section 4 below, upon a Participant’s Termination of Employment by the Company
without Cause or by the Participant for Good Reason (including the Termination
of Employment of the Participant if he is employed by an Affiliate at the time
the Company sells or otherwise divests itself of such Affiliate) on or after a
Change in Control, but prior to the second anniversary of such Change in
Control, any unvested portion of the RSUs will immediately vest as of the date
of such Termination of Employment.
5. Potential Reduction in Payments Due to Excise Tax. In the event that a
Participant becomes entitled to benefits under the 2011 LTIP, then such
benefits, together with any payment or consideration in the nature of value or
compensation to or for the Participant’s benefit under any other agreement with
or plan of Delta, shall be subject to reduction as set forth in Section 4(e) of
the 2009 Delta Air Lines, Inc. Officer and Director Severance Plan, which
relates to the excise tax under Section 4999 of the Code.
 

6   If this formula results in any fractional RSUs, the Pro Rata RSU Portion
will be rounded up to the nearest whole RSU.

12



--------------------------------------------------------------------------------



 



Nothing in this Section 5 is intended to amend or modify the excise tax
provisions applicable to any outstanding awards under the 2007 Performance Plan
granted to a Participant, to the extent applicable, prior to October 20, 2009.
6. Definitions. For purposes of the 2011 LTIP, the following definitions are
hereby modified as set forth below and will apply in lieu of the definitions set
forth in the 2007 Performance Plan or as modified, as applicable.
     (a) For purposes of the 2011 LTIP, “Good Reason” shall have the meaning set
forth in the 2007 Performance Plan except: (i) any long-term award made to a
Participant under the 2007 Performance Plan, (ii) any other equity-based awards
or other incentive compensation awards made to a Participant by any of Delta (or
any Affiliate or former Affiliate), (iii) any retention payment or special
travel benefits provided to a Participant as a result of his or her initial
employment with Delta or any Affiliate and (iv) the elimination of
post-retirement coverage under the Company’s executive life insurance program,
will be ignored for purposes of determining whether a Participant has suffered a
reduction that constitutes Good Reason under the 2011 LTIP.
     (b) For purposes of the 2011 LTIP, “Retirement” means a Termination of
Employment (other than for Cause or death) either: (i) on or after a
Participant’s 62nd birthday provided that such Participant has completed at
least 5 years service since his or her most recent hire date with the Company
(or an Affiliate or former Affiliate); or (ii) on or after a Participant’s 52nd
birthday provided that such Participant has completed at least 10 years service
since his or her most recent hire date with the Company (or an Affiliate or
former Affiliate).
7. Clawback. Notwithstanding anything to the contrary in the 2011 LTIP and
subject to further amendment of this Section 7 to the extent required to be in
compliance with any applicable law or regulations or Delta’s internal clawback
policy, as it may be amended from time to time, if the Committee determines that
a vice president or more senior officer level Participant has engaged in fraud
or misconduct that caused, in whole or in part, the need for a required
restatement of Delta’s financial statements filed with the Securities and
Exchange Commission, the Committee will review all incentive compensation
awarded to or earned by the Participant, including, without limitation, any
Award under the 2011 LTIP, with respect to fiscal periods materially affected by
the restatement and may recover from the Participant all such incentive
compensation to the extent that the Committee deems appropriate after taking
into account the relevant facts and circumstances. Any recoupment hereunder may
be in addition to any other remedies that may be available to Delta under
applicable law, including, disciplinary action up to and including termination
of employment.

13